Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Lawrence on June 15th 2022.

The application has been amended as follows: 
Delete claim 10.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The transitional phrase of “consisting of” within the body of the claimed language, limits the surfactant composition to those specified ingredients in their requisite proportions. The prior art of record, Allef et al requires additional surfactants such as sorbitan and rhamnolipid that fall outside of the scope of the narrow interpretation of applicant’s invention. The second reference relied upon DE ‘401 does not exemplify the specific range of nonionic surfactants as claimed but teaches a range of surfactants to choose. Applicant has shown that the percentages of all of the surfactant exemplify comprise a myriad of results that fall outside of the scope of the claimed invention as specified by the narrow interpretation of the claim language. One skilled in the art would have to pick and choose the claim ranges of all the surfactants systems to arrive at applicants claimed invention. This impermissible hindsight reasoning does not rise to the level of obviousness and the claims are therefore free from the 103(a) obviousness rejection. Accordingly, the claims are allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322. The examiner can normally be reached 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAROLD PYON can be reached on 571-272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761